DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 7-26 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 7, Tanabe et al. (US 10,375,226) disclose an electronic device (figures 1 and 13), comprising: one or more processors; a first sensor indicating that the electronic device is in a held state (column 2, line 49 – column 3, line 57; and column 15, lines 35-67). However, Tanabe et al. fail to disclose the electronic device above further comprising a second sensor; the one or more processors querying, in response to the first sensor indicating the electronic device is in the held state, the second sensor to determine whether the second sensor indicate the electronic device is in a stowed state, and performing a control operation when the second sensor indicates the electronic device is in the stowed state.
Regarding independent claim 17, Tanabe et al. disclose a method in an electronic device (figures 1 and 13), the method comprising: determining, by one or more processors, whether the electronic device is in a held state (column 2, line 49 – column 3, line 57; and column 15, lines 35-67). However, Tanabe et al. fail to disclose the method above further comprising detecting, with a user interface, user input requesting the one or more processors to perform a control operation while the electronic device is in a stowed state; confirming, by the one or more processors, whether the electronic device is in the stowed state; and omitting performance of the control operation in response to confirming the electronic device is in the stowed state.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,771,616 and 10,958,777 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645